VAN BRUNT, P. J.
We are of the opinion that the appellant should proceed in the ordinary way by action in order to recover the moneys claimed in this proceeding. In that way the facts can be clearly presented to the court, and the questions involved can be disposed of without resorting to inferences. Without expressing any opinion upon the questions of law involved, and without either affirming or disaffirming the view taken by the court below, we think the order appealed from should be affirmed, with costs.
O’BRIEN, MCLAUGHLIN, and LAUGH-LIN, JJ., concur. HATCH, J., dissents.